Citation Nr: 0730807	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-22 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The Board remanded the veteran's claims in January 2007 for 
additional development.  Pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Court or the Board confers 
on the claimant the right to compliance with the remand 
orders as a matter of law.  In pertinent part, the RO was 
instructed to readjudicate the claims remaining on appeal and 
to issue a supplemental statement of the case (SSOC) if the 
benefits sought were not granted.  Unfortunately, the RO 
failed to issue the requested SSOC.  

A review of the claims folder reveals that additional 
development is needed regarding the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The veteran contends that he began noticing hearing loss 
during the 1960s as a result of service.  He reports that his 
hearing loss is the result of both exposure to airplane noise 
without protection while assigned to a paratrooping unit 
between March 1962 and September 1963, and as a result of 
numerous ear infections during service.  See April 2003 VA 
Form 21-4138; March 2004 notice of disagreement; July 2005 VA 
Form 9; July 2007 hearing transcript.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2007).  The record contains an 
August 2003 audiological evaluation that appears to show that 
the veteran meets the criteria for hearing loss under 
38 C.F.R. § 3.385.  See record from University of Pittsburgh 
Medical Center (UPMC) Center for Hearing and Balance.  

The veteran's service medical records reveal that he reported 
ear, nose or throat trouble and running ears at the time of 
his induction.  The examining physician noted that he had 
perforated both ear drums as a child with running ears, but 
had had no trouble since then.  See April 1961 report of 
medical history.  In February 1962, the veteran was seen with 
complaint of his ears being stopped up, at which time he was 
found to have bilateral aerotitis.  He was seen again in 
February 1963 with complaint of decreased hearing in his left 
ear, and was found to have acute otitis media.  The next day, 
a small perforation of his left tympanic membrane, post 
suppuration, was noted.  The infection later cleared and a 
March 1963 audio examination showed no hearing loss (right 
ear: 10 db at 500, 1000, 2000 and 4000 Hz; left ear: 10 db at 
500, 1000 and 4000 Hz and 15 db at 2000 Hz).  See health 
records.  At the time of his separation from service, the 
veteran again reported having ear, nose or throat trouble and 
running ears; the examining physician noted the draining in 
the veteran's left ear that had been symptomatic eight years 
prior with no reoccurrence.  Clinical evaluation of the 
veteran's ears was normal and he again exhibited normal 
hearing.  See August 1963 reports of medical history and 
examination (10 db at 500, 1000, 2000 and 4000 Hz, 
bilaterally).  

The post-service medical evidence of record reveals that due 
to otitis media, the veteran underwent a bilateral 
myrongotomy with aspiration of middle ear exudate and 
insertion of T-tubes in March 1983.  A post-operative 
diagnosis of otitis media, right mucoid, left mucoid glue, 
was made.  See St. Vincent's Medical Center operative report.  
Dr. R.J. Jolly reports in an April 2004 letter that the 
veteran had been receiving otologic and audiologic treatment 
since February 1998.  The evidence further reveals that the 
veteran underwent a left type I tympanoplasty in February 
1998 due to left 60 percent central subtotal tympanic 
membrane perforation, and a left myringotomy, aspiration, and 
tube insertion for chronic left serous otitis media in July 
1999.  He underwent another bilateral myringotomy with 
aspiration and tube insertion due to chronic bilateral serous 
otitis media in April 2003.  See Elk Regional Health Center 
operative reports.  The evidence also reveals that the 
veteran has severe sensorineural hearing loss compounded by 
middle ear problems.  See September 2003 letter from Dr. B.J. 
Ferguson.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, and 3.3.17 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  The third requirement could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4) (2007).  

As noted above, the veteran's service medical records reveal 
that he had problems involving his ears prior to service, as 
well as in-service documentation of bilateral aerotitis, 
acute otitis media, and a perforation of his left tympanic 
membrane.  Post-service medical evidence reveals that he 
continued to have problems with otitis media, has been found 
to have severe sensorineural hearing loss compounded by 
middle ear problems, and has been receiving otologic and 
audiologic treatment since February 1998.  Thus, the three 
elements of 38 C.F.R. § 3.159(c)(4) have been met and an 
examination should be scheduled to determine the current 
severity of the veteran's bilateral hearing loss and the 
etiology of the disability.  This is especially important 
given the pre-service history of ear problems, the in-service 
audiological examinations that failed to show any hearing 
loss, and the veteran's contentions regarding the source of 
his current hearing loss being both in-service noise exposure 
and recurrent in-service ear infections.  The veteran is 
hereby notified that it is his responsibility to report for 
any scheduled examination and to cooperate in the development 
of the case.  The consequences of failing to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

In addition, the Board notes that the transcript of the July 
2007 videoconference hearing indicates that the veteran was 
submitting some photographs into the record with a waiver of 
RO consideration.  These photographs have not been associated 
with the claims folder.  The RO should associate all 
documents submitted by the veteran during his hearing.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Associate all documents submitted by 
the veteran during his July 2007 
videoconference hearing, in particular 
the photographs mentioned in the hearing 
transcript.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current severity of his 
hearing loss and providing an opinion as 
to etiology.  The examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the veteran's hearing 
loss is related to service (to include 
the documented findings of bilateral 
aerotitis, acute otitis media and/or a 
perforated left tympanic membrane), or 
whether it was aggravated during service 
(that is, the disorder preexisted entry 
into service and increased in disability 
during service).  The claims folder 
should be made available for review and 
the examiner should explain the reason(s) 
for the opinion(s).  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claims 
remaining on appeal.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished an 
appropriate SSOC and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



